DETAILED ACTION
Claims 13-18 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16-18 objected to because of the following informalities:  The word “oxidizing” is misspelled throughout the claims and should be corrected to “oxidizing”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The word “oxidizing” is misspelled throughout the specification and should be corrected to “oxidizing”.  .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al (U.S Patent Application Publication 2014/0038348).
With regards to claim 13, Kim discloses an aqueous etching composition comprising an oxidizing agent (Paragraph [0062]), a strong acid (Paragraph [0053]) and a source of chloride (Paragraph [0060]).
With regards to claim 14, Kim discloses diluted with a diluent of water (Paragraph [0063]).
With regards to claim 18, Kim discloses wherein the oxidizing agent is hydrogen peroxide (Paragraph [0062]), the strong acid is methanesulfonic acid (Paragraph [0053]) and the source of the chloride is hydrochloric acid or ammonium chloride (Paragraph [0060]).

Claims 13-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al (U.S Patent Application Publication 2015/0162213).
With regards to claims 13 and 18, Chen discloses an aqueous etching composition comprising an oxidizing agent wherein the oxidizing agent is hydrogen peroxide (Paragraph [00024]), a strong acid wherein the strong acid is methanesulfonic acid (Paragraph [0023]) and a source of chloride wherein the source chloride is ammonium chloride (Paragraph [0028] complexing agent ammonium chloride).
With regards to claim 14, Chen discloses a diluent (solvent) of water (Paragraph [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S Patent Application Publication 2014/0038348), as applied to claims 13-14 and 18.
With regards to claim 16, Kim discloses wherein the amount of oxidizing agent in the composition more than about 0.1 wt% to less than about 5 wt% (Paragraph [0062]) which renders obvious Applicant’s claimed amount of less than 5 wt% and the amount of the strong acid is more than about 0.1 wt% to less than about 10 wt% (Paragraph [0054]) which renders obvious Applicant’s claimed amount of up to 35 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The Examiner would like to note that while Kim does not explicitly disclose Applicant’s claimed amount of the source chloride, it is an optional limitation as the claim contains the language “and/or.”
With regards to claim 17, Kim discloses wherein the amount of oxidizing agent in the composition more than about 0.1 wt% to less than about 5 wt% (Paragraph [0062]) which renders obvious Applicant’s claimed amount of from 1 to 4 wt% and the amount of the strong acid is more than about 0.1 wt% to less than about 10 wt% (Paragraph [0054]) which renders obvious Applicant’s claimed amount of from 5 to 15 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The Examiner would like to note that while Kim does not explicitly disclose Applicant’s claimed amount of the source chloride, it is an optional limitation as the claim contains the language “and/or.”

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (U.S. Patent Application Publication 2016/0056054)
With regards to claim 13 and 18, Takahashi discloses an aqueous etching composition comprising an oxidizing agent wherein the oxidizing agent is hydrogen peroxide (Paragraph [0149]-[0151]).
Takahashi does not explicitly disclose a strong acid wherein the strong acid is methanesulfonic acid and a source of chloride wherein the source of chloride is hydrogen chloride or ammonium chloride.
However Takahashi discloses an acid compound wherein at least one compound is selected from any halogen acid including hydrochloric acid (Paragraphs [0146], [0244]) and a specific organic additive wherein the compound includes a sulfonic compound for example methanesulfonic acid (Paragraph [0190]) rendering obvious a strong acid wherein the strong acid is methanesulfonic acid and a source of chloride wherein the source of chloride is hydrogen chloride or ammonium chloride.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Takahashi to include the methanesulfonic acid and hydrochloric acid as rendered obvious by Takahashi because the reference of Takahashi teaches that the additives are capable of providing excellent etching properties of the metal layer (Paragraphs [0147], [0235]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the additives as rendered obvious by Takahashi. MPEP 2143D
With regards to claim 14, the modified teaches of Takahashi discloses water as an aqueous medium (Paragraph [0257]) which renders obvious diluted with a diluent optionally water.
With regards to claim 15, the modified teachings of Takahashi discloses wherein the second layer containing at least one metal selected from nickel platinum (Paragraph [0010]) and wherein the metal layer is etched at a high etching rate of preferably 200 Å/min or higher with an upper limit of 1200Å/min or less (Paragraph [0346]) which renders obvious a NiPt etch rate of at least 500 Å/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, the modified teachings of Takahashi discloses wherein the amount of oxidizing agent in the composition 0.1 % by mass or greater and 5% by mass or less (Paragraph [0151]), the amount of the strong acid in the composition 0.05 % by mass or greater and 30% or mass or less (Paragraph [0247]) and/or the amount of the source chloride is 0.01 by mass or more and 20% by mass or less (Paragraph [0147]) which renders obvious wherein the amount of the oxidizing agent in the composition is less than 5 wt%, the amount of the strong acid in the composition is up to 35 wt% and/or the amount of the source chloride is at least 1 wt% based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 17, the modified teachings of Takahashi discloses wherein the amount of oxidizing agent in the composition 1 % by mass or greater and 3% by mass or less (Paragraph [0151]), the amount of the strong acid in the composition 0.5 % by mass or greater and 30% or mass or less (Paragraph [0247]) and/or the amount of the source chloride is 0.01 by mass or more and 20% by mass or less (Paragraph [0147]) which renders obvious wherein the amount of the oxidizing agent in the composition is from 1 to 4 wt% the amount of the strong acid in the composition is from 5 to 15 wt% and/or the amount of the source chloride is from 1 to 6 wt% based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713